﻿I am honoured to speak with you as you open the forty-sixth session of the General Assembly. I should first like to congratulate the outgoing President, Guido de Marco of Malta, and salute our incoming President, Samir Al-Shihabi of Saudi Arabia.
I also want to salute especially Secretary-General Javier Peres de Cuellar, who will step down in just over three months. But let me say, Secretary-General Peres de Cuellar has served with great distinction during a period of unprecedented change and turmoil, and for almost 10 years we have enjoyed the leadership of this man of peace, a man that I, along with many Members, feel proud to call friend, and so today let us congratulate our friend and praise his spectacular service to the United Nations and to the people of the world, the Secretary-General.
Let me also welcome new Members in this Hall, two delegations representing Korea, particularly our democratic friends, the Republic of Korea, the Republics of Estonia, Latvia and Lithuania, and new missions from the Marshall Islands and Micronesia. Twenty years ago, when I was the Permanent Representative here for the United States, there were 132 United Nations Members. Just one week ago, 159 nations enjoyed membership in the United Nations, and today the number stands at 166. The presence of these new Members alone provides reason for us to celebrate. 
My statement today will not sound like any you have heard from a President of the United States. I am not going to dwell on the super-Power competition that defined international politics for half a century. Instead, I will discuss the challenges of building peace and prosperity in a world leavened by the cold war's end and the resumption of history.
Communism held history captive for years. It suspended ancient disputes; and it suppressed ethnic rivalries, nationalist aspirations and old prejudices. As it has dissolved, suspended hatreds have sprung to life. People who for years have been denied their pasts, have begun searching for their own identities, often through peaceful and constructive means, occasionally through factionalism and bloodshed.
This revival of history ushers in a new era teeming with opportunities and perils. Let us begin by discussing the opportunities. First, history's renewal enables people to pursue their natural instincts for enterprise. Communism froze that progress until its failures became too much for even its defenders to bear, and now citizens throughout the world have chosen enterprise over envy, personal responsibility over the enticements of the State, prosperity over the poverty of central planning.
The United Nations Charter encourages this adventure by pledging to employ international machinery for the promotion of the economic and social advancement of all peoples, and I can think of no better way to fulfil this Mission than to promote the free flow of goods and Ideas, frankly, ideas and goods will travel around the globe with or without our help. The information revolution has destroyed the weapons of enforced isolation and ignorance. In many parts of the world technology has overwhelmed tyranny, proving that the age of Information can become the age of liberation, if we limit State power wisely and free our people to make the best use of new ideas, inventions and insights. By the same token, the world has learned that free markets provide levels of prosperity, growth and happiness that centrally planned economies can never offer.
Even the most charitable estimates indicate that in recent years the free world's economies have grown at twice the rate of the former communist world. Growth does more than fill shelves; it permits every person to gain, not at the expense of others but to the benefit of others. Prosperity encourages people to live as neighbours, not as predators. Economic growth can aid international relations in exactly the same way.
Many nations represented here are parties to the General Agreement on Tariffs and Trade (GATT). The Uruguay Round, the latest in the post-war series of trade negotiations, offers hope to developing nations, many of which have been cruelly divided, cruelly deceived, by the false promises of totalitarianism. Here in this Hall, we hear about North-South problems. But free and open trade, including unfettered access to markets and credit, offers developing countries means of self-sufficiency and economic dignity.
If the Uruguay Round should fail, a new wave of protectionism could destroy our hopes for a better future. History shows all too clearly that protectionism can destroy wealth within countries and poison relations between them. Therefore, I call upon all members of GATT to redouble their efforts to reach a successful conclusion for the Uruguay Round. I pledge that the United States will do its part.
I cannot stress this enough: Economic progress will play a vital role In the new world. It supplies the soil in which democracy grows best. People everywhere seek government of and by the people, and they want to enjoy their inalienable rights to freedom and property and person. Challenges to democracy have failed. Just last month, coup plotters in the Soviet Union tried to derail the forces of liberty and reform, but Soviet citizens refused to follow. Most of the nations in this Hall stood with the forces of reform led by Mikhail Gorbachev and Boris Yeltsin, and against the coup plotters.
The challenge facing the Soviet peoples now, that of building political systems based upon individual liberty, minority rights, democracy and free markets, mirrors every nation's responsibility for encouraging peaceful, democratic reform, but it also testifies to the extraordinary power of the democratic ideal. As democracy flourishes, so does the opportunity (or a third historical breakthrough, international cooperation. A year ago, the Soviet Union joined the United States and a host of other nations in defending a tiny country against aggression and opposing Saddam Hussein. For the very first time on a matter of major importance super-Power competition was replaced with international cooperation. The United Nations, in one of its finest moments, constructed a measured, principled, deliberate and courageous response to Saddam Hussein. It stood up to an outlaw who invaded Kuwait, who threatened many States within the region, who sought to set a menacing precedent for the post-cold-war world.
The coalition effort established a model for the collective settlement of disputes. Members sat the goal - the liberation of Kuwait - and devised a courageous, unified means of achieving that goal. Mow, for the first time, we have a real chance to fulfil the United Nations Charter's ambition of working "to save succeeding generations from the scourge of war ... to reaffirm faith in fundamental human rights, in the dignity and worth of the human person, in the equal rights of men and women and of nations large and small ... to promote social progress and better standards of life in larger freedom". Those are the words of the Charter.
He will not revive these ideals if we fail to acknowledge the challenge that the renewal of history presents. In Europe and Asia, nationalist passions have flared anew, challenging borders, straining the fabric of international society. At the same time, around the world many age-old conflicts still fester. We see signs of this tumult right here. The United Nations has mounted more peace-keeping missions in the last 36 months than during its first 43 years, and although we now seem mercifully liberated from the fear of nuclear holocaust, these smaller, virulent conflicts should trouble us all.
We must face this challenge squarely - first, by pursuing the peaceful resolution of disputes now in progress; secondly, and more importantly, by trying to prevent others from erupting. No one hare can promise that today's borders will remain fixed for all time, but we must strive to ensure the peaceful, negotiated settlement of border disputes.
We must also promote the cause of international harmony by addressing old feuds. We should take seriously the Charter's pledge to practise tolerance and live together in peace with one another as good neighbours. United Nations General Assembly resolution 3379 (XXX), the so-called "Zionism is racism" resolution, mocks this pledge and the principles upon which the United Nations was founded, and I call now for its repeal. Zionism is not a policy; it is the idea that led to the creation of a home for the Jewish people, to the State of Israel, and to equate Zionism with the intolerable sin of racism is to twist history and forget the terrible plight of Jews in the Second World War - and indeed throughout history. To equate Zionism with racism is to reject Israel itself, a Member in good standing of the United Nations. This body cannot claim to seek peace and at the same time challenge Israel's right to exist. By repealing this resolution unconditionally the United Nations will enhance its credibility and serve the cause of peace.
As we work to meet the challenge posed by the resumption of history, we also must defend the Charter's emphasis on inalienable human rights. Government has failed if citizens cannot speak their mind, if they cannot form political parties freely and elect governments without coercion, it they cannot practice their religion freely, if they cannot raise their families in peace, if they cannot enjoy a just return from their labour, if they cannot live fruitful lives and at the end of their days look upon their achievements and their society's, progress with pride. Politicians who talk about democracy and freedom but provide neither eventually will feel the sting of public disapproval and the power of peoples yearning to live free.
Some nations still deny their basic rights to the people, and too many voices cry out for freedom. For example, the people of Cuba suffer oppression at the hands of a dictator who has not got the word, the lone hold-out in an otherwise democratic hemisphere, a man who has not adapted to a world that has no use for totalitarian tyranny. Elsewhere, despots ignore the heartening fact that the rest of the world is embarked upon a new age of liberty.
The renewal of history also imposes an obligation to remain vigilant about new threats and old. He must expand our efforts to control nuclear proliferation. We must work to prevent the spread of chemical and biological weapons and the missiles to deliver them.
It is for this reason that I put forward my Middle East arms initiative, a comprehensive approach to stop and, where possible, reverse the accumulation of arms in that part of the world moat prone to violence. We must remember that self-interest will tug nations in different directions, and that struggles over perceived interests will flare sometimes into violence. We can never say with confidence where the next conflict may arise. And we cannot promise eternal peace - not while demagogue peddle false promises to people hungry with hope; not while terrorists use our citizens as pawns and drug dealers destroy our peoples. He, as a result, must band together to overwhelm affronts to basic human dignity. It is no longer acceptable to shrug and say that one man's terrorist is another man's freedom fighter. Let us put the law above the crude and cowardly practice of hostage-holding.
In a world defined by change, we must be as firm in principle as we are flexible in our response to changing international conditions. That is especially true today of Iraq. Six months after the adoption of Security Council resolutions 687 (1991) and 688 (1991), Saddam continues to rebuild his weapons of mass destruction and to subject the Iraqi people to brutal repression. Saddam's contempt for United Nations resolutions was first demonstrated back in August 1990, and it continues even as I am speaking. His Government refuses to permit unconditional helicopter inspections, and right now is refusing to allow United Nations inspectors to leave inspected premises with documents relating to an Iraqi nuclear weapons programme. It is the view of the United States that we must keep the United Nations sanctions in place as long as he remains in power. This also shows that we cannot compromise for a moment in seeing that Iraq destroys all of its weapons of mass destruction and the means to deliver them. And we will not compromise.
This is not to say - let me be clear on this point - that we should punish the Iraqi people. Let me repeat: our argument has never been with the people of Iraq. It was, and is, with a brutal dictator whose arrogance dishonours the Iraqi people. Security Council resolution 706 (1991) created a responsible mechanism for sending humanitarian relief to innocent Iraqi citizens. He must put that mechanism to work. Ma must not abandon our principled stand against Saddam's aggression. This cooperative effort has liberated Kuwait. Now it can lead to a just government in Iraq. And when it does - when it does - the Iraqi people can look forward to better lives, free at home, free to engage in a world beyond their borders.
The resumption of history also permits the United Nations to resume the important business of promoting the values that I have discussed today. This body can serve as a vehicle through which willing parties can settle old disputes. In the months to come, I look forward to working with Secretary-General Peres de Cuellar and his successor as we pursue peace in such diverse and divided lands as Afghanistan, Cambodia, Cyprus, El Salvador, and Western Sahara. The United Nations can encourage free market development through its international lending and aid institutions. However, it should not dictate the particular forms of government that nations should adopt. It can, and should, encourage the values upon which the Organization was founded. Together, we should insist that nations seeking our acceptance meet standards of human decency.
Where institutions of freedom have lain dormant, the United Nations can offer them new life. These institutions play a crucial role in our quest for a new world order, an order in which no nation must surrender one iota of its own sovereignty, an order characterized by the rule of law rather than the resort to force, the cooperative development of disputes rather than anarchy and bloodshed, and an unstinting belief in human rights.
Finally, you may wonder about America's role the new world I have described. Let me assure you, the United States has no intention of striving for a pax americana. However, we will remain engaged. We will not retreat and pull back into isolationism. We will offer friendship and leadership. In short, we seek a pax universalis, built upon shared responsibilities and aspirations.
To all assembled: We have an opportunity to spare our sons and daughters the sins and errors of the past. We can build a future more satisfying than any our world has ever known. The future lies undefined before us, full of promise, littered with peril. We can choose the kind of world we want: one blistered by the fires of war and subjected to the winds of coercion and chance, or one made more peaceful by reflection and choice. Take this challenge seriously. Inspire future generations to praise and venerate you, to say, "On the ruins of conflict, these brave men and women built an era of peace and understanding. They inaugurated a new world order, an order worth preserving for the ages."
Good luck to each and every one of you.






